UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER: 000-17232 CUSIP NUMBER: 303039 200 (Check One): [] Form 10-K[ ] Form 20-F[ ] Form 11-K[X] Form 10-Q[ ] Form 10-D[ ] Form N-SAR[ ] Form N-CSR For Period Ended: March 31, 2011 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [] Transition Report on Form N-SAR For the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I - REGISTRANT INFORMATION FACT CORPORATION Full Name of Registrant Former Name if Applicable 5614E Burbank Rd. SE Address of Principal Executive Office (Street and Number) Calgary, Alberta,T2H 1Z4 City, State and Zip Code PART II – RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [X] (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense. (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Form 10-Q for the period ended March 31, 2011 will not be submitted by the deadline due to a situation where the workload exceeds available personnel.Certain events and activities during and subsequent to the end of the reporting period required the reallocation of time normally used for the preparation of the report.The Registrant’s independent auditors will also not be able to complete their review of the financial statements prior to May 15, 2011. 1 PART IV – OTHER INFORMATION Name and telephone number of person to contact in regard to this notification JACQUELINE DANFORTH 693-8004 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes [X]No [] Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Yes [X]No [] As a result of its ongoing operations, it is expected that the Company will report earned gross revenues from sales of functional bakery premixes and natural supplement products during the three months ended March 31, 2011 of approximately $421,000 (with no income reported as rental income during the period) as compared to $204,500 in gross revenues (net of $22,499 reported as rental income) from sales across the same category in the same period in the previous year. Gross profit for the period ended March 31, 2011 is expected to total approximately $93,000 as compared to gross profit of $54,576 in the prior three month period. The increase in revenues is primarily attributable to a new key customer account and new sales in the natural supplements division. It is expected that the Company’s total operating expenses will be approximately $307,000 for this current three month period compared to $276,957 in the same three month period last year.The increase in operating expenses can be almost entirely attributed to an increase in marketing expenses related to efforts to increase exposure for its new branded product offering which was launched during the final quarter of fiscal 2010, with no associated costs during the first three months of fiscal 2010. It is expected that the Company will incur a net loss of approximately $278,000 for this three month period compared to a net loss of $248,386 in the same three month period last year. FACT CORPORATION Name of Registrant as Specified in Charter has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 13, 2011 By: /s/ Jacqueline Danforth Name: Jacqueline Danforth Title: President ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 2
